 USDC IN/ND case 4:20-cv-00076-TLS-APR document 24 filed 12/14/20 page 1 of 2

                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                            HAMMOND DIVISION AT LAFAYETTE


 THE TRUSTEES OF PURDUE
 UNIVERSITY,

                    Plaintiff,

                       v.                               CAUSE NO.: 4:20-CV-76-TLS-APR

 VINTAGE BRAND, LLC and
 SPORTSWEAR INC.,

                     Defendants.


                                     OPINION AND ORDER

       This matter is before the Court on a Stipulation of Dismissal without Prejudice [ECF No.

23], filed on December 14, 2020. Therein, the Plaintiff and Defendant Sportswear Inc. “stipulate to

the voluntary dismissal of all claims brought in this action against Defendant Sportswear Inc.

without prejudice and without costs or attorneys’ fees.”

       The Seventh Circuit Court of Appeals has held that the proper procedure for dismissal of

individual parties or claims is by the amendment of pleadings under Federal Rule of Civil Procedure

15(a) and not by dismissal under Federal Rule of Civil Procedure 41(a). Taylor v. Brown, 787 F.3d

851, 857–58, 858 n.9 (7th Cir. 2015) (explaining that “Rule 15(a) allows a plaintiff to amend his

complaint—including by adding or dropping parties and claims—as a matter of right in some

situations and by court order in others” and reminding district court to use Rule 15(a) rather than

Rule 41(a) for dismissal of individual claims); see also 6 Fed. Prac. & Proc. Civ. § 1479 (3d ed.).

       Accordingly, the Court STRIKES the Stipulation of Dismissal without Prejudice [ECF No.

23]. Pursuant to Federal Rule of Civil Procedure 15(a)(2), the Court GRANTS the Plaintiff leave to

file, on or before December 30, 2020, an amended complaint against Defendant Vintage Brand,
 USDC IN/ND case 4:20-cv-00076-TLS-APR document 24 filed 12/14/20 page 2 of 2




LLC as the only remaining defendant in order to drop Defendant Sportswear Inc. as a party.

       SO ORDERED on December 14, 2020.

                                            s/ Theresa L. Springmann
                                            JUDGE THERESA L. SPRINGMANN
                                            UNITED STATES DISTRICT COURT




                                                2
